



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: Bisumbule c. Conway, 2018 ONCA
    765

DATE: 20180919

DOSSIER: C64468

Les juges Rouleau, Pardu et
    Benotto

ENTRE

Octavie Tshiani Bisumbule

Appelant

et

Edward C. Conway

Intimé

Octavie Tshiani Bisumbule, pour
    lui-même

Edward C. Conway, pour lui-même

Date de laudience : le
    12 septembre 2018

Décision rendue séance
    tenante.

En appel de lordonnance de la juge M.
    OBonsawin de la Cour supérieure de justice, en date du 13 septembre 2017.

MOTIFS DE LA COUR

[1]

Lappelant interjette appel du jugement sommaire
    rejetant sa poursuite pour négligence. La juge de première instance a déterminé
    quil navait pas intenté sa poursuite pendant le délai de prescription prévu par
    la loi. Lappelant maintient que la juge a commis une erreur manifeste et
    dominante en acceptant la preuve de lintimé selon laquelle il avait avisé
    lappelant de lexistence de loffre de règlement et que lappelant avait
    autorisé le refus de cette offre. Lappelant souligne que les échanges de
    courriels et laffidavit auxquels la juge de première instance sest fiée pour
    conclure quil avait bel et bien connaissance de loffre ne mentionnent pas
    spécifiquement quune offre avait été faite et refusée.

[2]

Nous ne donnons pas raison à lappelant. Les
    échanges de courriels et laffidavit contiennent suffisamment de détails
    concernant la position de lappelant et le contenu de loffre de règlement proposée
    par la Société daide à lenfance pour étayer la conclusion de la juge.
    Spécifiquement, elle a conclu que lappelant avait connaissance de loffre et
    quil lavait rejetée.

[3]

Nous ne décelons aucune erreur de la part de la
    juge dans ses motifs et dans sa conclusion. Ainsi, sa conclusion était
    amplement justifiée compte tenu des circonstances.

[4]

En ce qui a trait à lappel des dépens, nous
    sommes davis que le montant accordé, dans les circonstances, était
    raisonnable. Il ny a donc aucune raison dintervenir.

[5]

Pour ces motifs, lappel est rejeté. Nous
    accordons des dépens de 15 000 $ à lintimé, somme qui comprend les
    débours et les taxes.

« Paul
    Rouleau j.c.a. »

« G.
    Pardu j.c.a. »

« M.L.
    Benotto j.c.a. »


